PER CURIAM.
As correctly noted by the appellee, this case, in which the court improperly sentenced the defendant below the proper guideline sentence, is governed by State v. Fields, 602 So.2d 981 (Fla. 3d DCA 1992).
Accordingly, the downward departure sentence imposed in this case must be reversed and the cause remanded with the defendant being given the opportunity to withdraw his plea. This ruling does not preclude the pos*1346sibility of a reimposition of a downward departure sentence if the test set forth by Herrin v. State, 568 So.2d 920 (Fla.1990) is satisfied.
Reversed and remanded.